Citation Nr: 9908297	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury including laceration of the tongue, cracked and 
chipped teeth, residuals of a fractured jaw with nerve 
damage, residuals of a neck injury including spondylosis and 
disc disease, low back disability including arthritis, right 
knee patellofemoral pain syndrome with arthritis, depression 
and tinnitus.

2.  Entitlement to an increased (compensable) rating for a 
scar on the chin.

3.  Entitlement to an increased (compensable) rating for a 
scar on the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and spouse

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to August 
30, 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in August 1997, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  A hearing 
was held before a hearing officer at the RO in January 1998, 
and the hearing officer's decision was entered the following 
month.  

FINDINGS OF FACT

1.  The claims for service connection for residuals of a head 
injury including laceration of the tongue, cracked and 
chipped teeth, residuals of a fractured jaw with nerve 
damage, residuals of a neck injury including spondylosis and 
disc disease, low back disability including arthritis, right 
knee patellofemoral pain syndrome with arthritis, depression 
and tinnitus are, in each instance, not plausible. 

2.  The veteran's service-connected chin scar is currently 
manifested by sensitivity which is tantamount to objective 
tenderness.

3.  The veteran's service-connected right knee scar is 
neither disfiguring, objectively discomforting, or productive 
of any ascertained limitation of function.

CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a head 
injury including laceration of the tongue, cracked and 
chipped teeth, residuals of a fractured jaw with nerve 
damage, residuals of a neck injury including spondylosis and 
disc disease, low back disability including arthritis, right 
knee patellofemoral pain syndrome with arthritis, depression 
and tinnitus are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a 10 percent evaluation for a scar on 
the chin have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38  C.F.R. § 4.10, and Part 4, Diagnostic Code 7804 
(1998).

3.  The criteria for a compensable rating for a scar on the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31 and Part 4, Diagnostic 
Code 7805 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that these 
claims are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for a scar on the chin, for 
which the RO has assigned a noncompensable rating under the 
provisions of Diagnostic Code 7805 of the Rating Schedule; 
and for a scar on the right knee, rated as noncompensable 
under Diagnostic code 7800.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1993), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.  

I.  Service Connection Claims

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issue I is whether he has presented, with respect 
to each disability, evidence of a well grounded claim, that 
is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issue I are, in 
any instance, well grounded.

The veteran asserts that he was involved in a motor vehicle 
accident on the evening of the day on which he was discharged 
from service.  As a result of the injuries sustained in such 
motor vehicle accident, he avers that he presently has 
residuals of a head injury including laceration of the 
tongue, cracked and chipped teeth, residuals of a fractured 
jaw with nerve damage, residuals of a neck injury including 
spondylosis and disc disease, low back disability including 
arthritis, right knee patellofemoral pain syndrome with 
arthritis, depression and tinnitus.  In objecting to the RO's 
denial of service connection for the foregoing 
conditions/disabilities, the veteran points out that service 
connection for the same should be granted, inasmuch as the 
RO, based on the same motor vehicle accident, awarded service 
connection for scarring involving his chin and right knee. 

The record contains a photostatic copy of a Georgia newspaper 
dated Wednesday, September 1, 1965, with an article denoting 
the veteran's involvement in a motor vehicle accident at 
"about 11 p.m., Monday".  In an administrative decision 
dated in August 1997, the RO determined that the foregoing 
motor vehicle accident was not due to the veteran's willful 
misconduct.  In response to the RO's pertinent inquiry in 
March 1997, for the purpose of obtaining the related clinical 
records, to the hospital at which the veteran was treated in 
the aftermath of the accident, such facility indicated (in 
March 1997) that any such records, apparently owing to the 
passage of time, were unavailable.  

In considering the veteran's claim for service connection for 
each condition and/or disability included in issue I, the 
Board both concedes that the veteran was in fact involved in 
a motor vehicle accident on the evening of the day he was 
discharged from service (i.e., August 30, 1965) and that the 
fact of his separation from service earlier in the day is not 
a bar to service connection based on injuries sustained in 
the accident that occurred that evening.  See 38 U.S.C.A. 
§ 106 (c) (West 1991).  

As noted above, efforts by the RO to procure any extant 
clinical records bearing on treatment rendered the veteran at 
the hospital to which he was taken after the motor vehicle 
accident have been unavailing.  Further, although there was 
testimony at the veteran's hearing to the effect that he had 
consulted several health care providers for "check-ups" 
related to the accident after he left the hospital in Georgia 
and returned home (to the St. Louis area), the veteran was 
doubtful that he could procure the same.  There is, 
therefore, no clinical evidence of record documenting the 
various injuries the veteran alleges having sustained in the 
above-ascertained motor vehicle accident.  

To be sure, the file contains an April 1997 lay statement 
from an individual who indicates he transported the veteran's 
mother to the hospital in Georgia at which the veteran was 
treated following the accident and that, in addition, he 
personally observed the veteran at such time.  A lay 
statement from the veteran's mother, comparable in content to 
that identified in the preceding sentence and dated in May 
1997, is also of record. Further, in a lay statement from the 
veteran's brother, dated in January 1998, such individual 
gives a description of the veteran's appearance when the 
veteran returned home, presumably only several days after his 
involvement in the accident.  The Board has been most 
attentive to the foregoing lay statements, inasmuch as, while 
there is (as noted above) no clinical evidence of record 
documenting the various injuries the veteran alleges having 
sustained in the above-cited motor vehicle accident, lay 
individuals are, clearly, wholly competent to testify, 
relative to an injury, as to the features of the same which 
they personally observed.  See Horowitz v. Brown, 5 Vet. App. 
217, 221-222 (1993).  When gleaned, as to content, through 
the prism of the foregoing standard enunciated in Horowitz, 
supra, these lay statements reflect, pertinently, data to 
include assertion that the veteran had "laceration[s]" on 
his chin and right knee and that, further, he had 
"bitten....his tongue".  Some data in the statements, to 
include commentary bearing on the presence of abrasions on 
the veteran's chest, is of no bearing (owing to the absence 
of any pending related claim for residual disablement) on 
this aspect of the appeal.  In addition, reflected 
observations on each statement that the veteran's jaw was 
"fractured" are, in each instance, not competent to verify 
the related injury, since these observations pertain to that 
which is incapable of personal visual perusal.  Finally, 
while one of the lay statements, i.e., that dated in April 
1997 from Mr. [redacted], further reflects that a physician had 
told him that the veteran had sustained injuries including a 
"fine fracture" of his low back, such account is not 
pertinently probative of service-incurred injury owing to 
duty to assist considerations not applicable in the context 
of this aspect of the appeal.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Also of record are two statements from Joseph F. Eickmeyer, 
Jr., D.O., dated in October 1997 and November 1997.  These 
statements are, collectively, to the effect that, as a result 
of injuries sustained in the above-addressed 1965 motor 
vehicle accident, the veteran has cervical spine, low back 
and right knee (including patellofemoral syndrome) 
disablement, as well as tinnitus and depression.  However, 
Dr. Eickmeyer's opinion (which, to be sure, is silent for any 
reference to present residual disablement involving the 
veteran's jaw, teeth or tongue), relative to each aspect 
thereof, is, in accordance with the analysis advanced above, 
tenable for VA adjudication purposes only to the extent that 
there is competent evidence that the veteran in fact 
sustained the injuries to which each aspect (i.e., bearing on 
each condition/disability) of the opinion pertains.  Given 
the Board's analysis in the preceding paragraph, the lay 
statements addressed with particularity therein comprise 
competent evidence only that the veteran, in the 1965 motor 
vehicle accident, sustained (in addition to a lacerated 
tongue, of which there is no evidence of present residual 
disablement) lacerations involving his chin and right knee, 
for which service connection has already been granted.  
However, as to each of the above-identified conditions and/or 
disabilities which Dr. Eickmeyer purports to relate to the 
veteran's conceded motor vehicle accident, there is no 
competent evidence (unlike, to reiterate, relative to the 
chin and right knee scarring) that the veteran in fact 
sustained the corresponding various injuries in the motor 
vehicle accident.  In view of the foregoing, then, the 
veteran's claims for service connection for residuals of a 
head injury including laceration of the tongue, cracked and 
chipped teeth, residuals of a fractured jaw with nerve 
damage, residuals of a neck injury including spondylosis and 
disc disease, low back disability including arthritis, right 
knee patellofemoral pain syndrome with arthritis, depression 
and tinnitus are, in each instance, not plausible.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, these 
claims are not well grounded.  38 U.S.C.A. § 5107(a).

In reaching the foregoing disposition, the Board has not 
overlooked the veteran's above-cited objection that service 
connection should be granted for each of the 
conditions/disabilities at issue in this aspect of the 
appeal, inasmuch as the RO, based on the same motor vehicle 
accident, awarded service connection for scarring involving 
his chin and right knee.  In this regard, however, the Board 
would point out that, in contrast to most of the 
conditions/disabilities at issue in this aspect of the 
appeal, the veteran, when examined by VA in October 1965, 
specifically referred to recent injuries involving his chin 
and right knee.  Finally, while on the same examination the 
veteran also referred to a jaw fracture and "injured 
tongue", such consideration is of no bearing to alter the 
related aspects of the disposition advanced above, since 
there is no evidence of record pertaining to present residual 
disablement involving either the tongue or jaw.  

In addition, although the Board has considered and disposed 
of the veteran's above-addressed claims for service 
connection on a ground different from that of the RO, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that these claim were well 
grounded, the RO accorded the veteran greater consideration 
than these claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
these claims are well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to each aspect of issue I, the Board is 
of the opinion that its discussion above bearing on each such 
aspect (i.e., each claimed condition and/or disability) of 
the related claim for service connection is sufficient, as to 
each respective condition and/or disability for which service 
connection is claimed, to inform the veteran of the elements 
necessary to complete his application for a claim for service 
connection relative to each corresponding condition and/or 
disability.  See Robinette, supra. 

II.  Increased Rating, Chin Scar

Pursuant to Diagnostic Code 7800, a facial scar which is 
slightly disfiguring warrants a noncompensable rating; if 
such scar is "[m]oderate[ly]" disfiguring, a 10 percent 
rating is warranted.  In addition, in accordance with 
Diagnostic Code 7804, a scar which is objectively tender and 
painful warrants a 10 percent rating.

The veteran asserts that his service-connected chin scar is 
somewhat tender as well as at least "slightly" disfiguring.  
In this regard, when the veteran was examined by VA in April 
1997, a color photograph of his chin was taken.  A scar on 
the chin, which appears to be approximately one and one-half 
inches in length, is evident.  Thereafter, the veteran's 
January 1998 personal hearing featured testimony to the 
effect that his chin scar was sensitive, especially when he 
shaved.

In considering the veteran's claim for an increased rating 
for his service-connected chin scar, the Board would point 
out that, even though such scar, based on the color 
photograph taken in conjunction with his April 1997 VA 
examination, would not appear to be appreciably disfiguring, 
even if such scar was slightly disfiguring (as the veteran 
avers), the same would still be commensurate, pursuant to the 
provisions of Diagnostic Code 7800, with a noncompensable 
rating (the veteran's presently assigned evaluation).  As to 
the provisions of Diagnostic Code 7804 (authorizing the 
assignment of a 10 percent rating for a scar which is 
objectively tender and painful), the Board observes that 
there is no clinical evidence documenting the same.  At the 
same time, however, the Board has no reason to dispute the 
veteran's assertion at his January 1998 personal hearing that 
such scar was particularly sensitive when he engaged in 
shaving.  On assessing such consideration in conjunction with 
the provisions of 38 C.F.R. § 4.10 (as pertinent, in the 
context of this aspect of the appeal, to chin scar-occasioned 
impairment in the veteran's ability to function under the 
ordinary conditions of daily life), the Board is of the view, 
with favorable resolution of reasonable doubt, that the 
veteran's chin scar is manifested by such requisite 
tenderness as to warrant a compensable rating pursuant to 
Diagnostic Code 7804.  However, in the absence of any 
evidence of related exudation or lesions (as would, if shown, 
be probative of an evaluation in excess of 10 percent 
pursuant to Diagnostic Code 7806), the Board is readily 
persuaded that a rating higher than the 10 percent evaluation 
herein awarded is clearly not in order. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.10, and Part 4, Diagnostic Code 7804.


III.  Increased Rating, Right Knee Scar

Pursuant to Diagnostic Code 7805, the veteran's service-
connected right knee scar is rated on the basis of limitation 
of function pertaining to any affected part.  In accordance 
with the provisions of Diagnostic Code 5260, limitation of 
knee flexion 60 degrees warrants a 10 percent rating.  
However, pursuant to 38 C.F.R. § 4.31, where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.

The veteran contends, in substance, that his service-
connected right knee scar is more severely disabling than 
currently evaluated.  In this regard, when the veteran was 
examined by VA in April 1997, a color photograph of right 
knee was taken.  A scar on the right knee, for which the 
length is visually unascertainable, is vaguely evident.  On 
physical examination, the veteran exhibited an ability to 
flex his right knee to 90 degrees.  

In considering the veteran's claim for an increased rating 
for his service-connected right knee scar, the Board would 
point out that such scar, based on the color photograph taken 
in conjunction with his April 1997 VA examination, would not 
appear to be at all disfiguring, negating any consideration 
of entitlement to a 10 percent rating under the above-stated 
provisions of Diagnostic Code 7800.  As to the provisions of 
Diagnostic Code 7804 (authorizing the assignment of a 10 
percent rating for a scar which is objectively tender and 
painful), the veteran neither alleges, nor does the evidence 
reflect, that such scar is manifested by discomfort to any 
degree.  Finally, inasmuch as the veteran's ability to flex 
his right knee is, based on the pertinent range of motion 
finding on his above-addressed April 1997 VA examination, not 
limited to 60 degrees (and without evidence, in any event, 
that the flexion limited to 90 degrees is pertinently scar-
related), an award of a compensable rating in accordance with 
the provisions of Diagnostic Codes 7805-5260 is not 
warranted.  In view of the foregoing observations, then, and 
in the absence of any evidence documenting such minimal 
pertinent residual disablement as would warrant a compensable 
rating, the Board concludes, given the above-stated 
provisions of 38 C.F.R. § 4.31, that the veteran's present 
noncompensable rating for his service-connected right knee 
scar is appropriate.

The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the veteran's right knee scar, more closely approximate those 
required for a compensable rating than they do the disability 
rating currently assigned such scar.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.31 and Part 4, Diagnostic Code 
7805.


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for residuals of a head 
injury including laceration of the tongue, cracked and 
chipped teeth, residuals of a fractured jaw with nerve 
damage, residuals of a neck injury including spondylosis and 
disc disease, low back disability including arthritis, right 
knee patellofemoral pain syndrome with arthritis, depression 
and tinnitus is, in each instance, denied.

An increased rating for a scar on the chin is granted, to the 
extent indicated, subject to the controlling regulations 
governing payment of monetary benefits.

An increased rating for a scar on the right knee is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

